On Application for Rehearing

MADDOX, Justice.
BRIC, acting pursuant to Rule 38, Ala. R.App.P., requests an award of attorney fees and costs against the City, contending the City filed a “frivolous appeal.” BRIC also requests an award of attorney fees and costs against the City pursuant to the Alabama Litigation Accountability Act, § 12-19-270, Ala.Code 1975, asserting that the City’s appeal lacks “substantial justification.” We conclude that the City’s appeal was not frivolous and that it did not lack substantial justification; therefore, we deny BRIC’s requests.
REQUESTS FOR ATTORNEY FEES AND COSTS DENIED; APPLICATION OVERRULED.
HOOPER, C.J., and HOUSTON, COOK, LYONS, BROWN, JOHNSTONE, and ENGLAND, JJ., concur.
SEE, J., recuses himself.